   1    Victor de Gyarfas (State Bar No. 171950)
        Email: vdegyarfas@foley.com
   2
        Galen Yu (State Bar No. 297098)
   3    email: gyu@foley.com
        FOLEY & LARDNER LLP
   4    555 South Flower Street, Suite 3300
        Los Angeles, CA 90071
   5    Telephone: 213-972-4500
   6    Facsimile: 213-486-0065

   7    Attorneys for Better Care Plastic Technology Co., Ltd.
   8

   9                            UNITED STATES DISTRICT COURT

  10                           CENTRAL DISTRICT OF CALIFORNIA

  11

  12    BETTER CARE PLASTIC             Case No: 5:21-cv-00216-JWH-SP
        TECHNOLOGY CO., LTD., A LIMITED
  13    LIABILITY CHINESE COMPANY,
  14                    PLAINTIFF,                   STIPULATED PROTECTIVE ORDER
  15               V.
  16    GREDALE, LLC, A MARYLAND
        LIMITED LIABILITY COMPANY,
  17
                        DEFENDANTS.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


4851-2873-3164.1
   1    1.         A.    PURPOSES AND LIMITATIONS
   2               Discovery in this action is likely to involve production of confidential, proprietary,
   3    or private information for which special protection from public disclosure and from use
   4    for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
   5    parties hereby stipulate to and petition the Court to enter the following Stipulated
   6    Protective Order. The parties acknowledge that this Order does not confer blanket
   7    protections on all disclosures or responses to discovery and that the protection it affords
   8    from public disclosure and use extends only to the limited information or items that are
   9    entitled to confidential treatment under the applicable legal principles. The parties further
  10    acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
  11    does not entitle them to file confidential information under seal; Civil Local Rule 79-5
  12    sets forth the procedures that must be followed and the standards that will be applied
  13    when a party seeks permission from the court to file material under seal.
  14               B.    GOOD CAUSE STATEMENT
  15               This action is likely to involve trade secrets, customer and pricing lists and other
  16    valuable research, development, commercial, financial, technical and/or proprietary
  17    information for which special protection from public disclosure and from use for any
  18    purpose other than prosecution of this action is warranted. Such confidential and
  19    proprietary materials and information consist of, among other things, confidential
  20    business or financial information, information regarding confidential business practices,
  21    or other confidential research, development, or commercial information (including
  22    information implicating privacy rights of third parties), information otherwise generally
  23    unavailable to the public, or which may be privileged or otherwise protected from
  24    disclosure under state or federal statutes, court rules, case decisions, or common law.
  25    Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
  26    disputes over confidentiality of discovery materials, to adequately protect information the
  27    parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
  28    necessary uses of such material in preparation for and in the conduct of trial, to address

                                                          1
4851-2873-3164.1
   1    their handling at the end of the litigation, and serve the ends of justice, a protective order
   2    for such information is justified in this matter. It is the intent of the parties that
   3    information will not be designated as confidential for tactical reasons and that nothing be
   4    so designated without a good faith belief that it has been maintained in a confidential,
   5    non-public manner, and there is good cause why it should not be part of the public record
   6    of this case.
   7

   8    2.         DEFINITIONS
   9               2.1   Action: Better Care Plastic Technology Co., Ltd. v. Gredale, LLC, Case No:
  10    5:21-cv-00216-JWH-SP.
  11               2.2   Challenging Party: a Party or Non-Party that challenges the designation of
  12    information or items under this Order.
  13               2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
  14    is generated, stored or maintained) or tangible things that qualify for protection under
  15    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  16    Statement.
  17               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
  18    support staff).
  19               2.5   Designating Party: a Party or Non-Party that designates information or items
  20    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
  21    “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY.”
  22               2.6   Disclosure or Discovery Material: all items or information, regardless of the
  23    medium or manner in which it is generated, stored, or maintained (including, among
  24    other things, testimony, transcripts, and tangible things), that are produced or generated in
  25    disclosures or responses to discovery in this matter.
  26               2.7   Expert: a person with specialized knowledge or experience in a matter
  27    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  28    expert witness or as a consultant in this Action.

                                                        2
4851-2873-3164.1
   1               2.8   House Counsel: attorneys who are employees of a party to this Action.
   2    House Counsel does not include Outside Counsel of Record or any other outside counsel.
   3               2.9   Non-Party: any natural person, partnership, corporation, association, or other
   4    legal entity not named as a Party to this action.
   5               2.10 Outside Counsel of Record: attorneys who are not employees of a party to
   6    this Action but are retained to represent or advise a party to this Action and have
   7    appeared in this Action on behalf of that party or are affiliated with a law firm which has
   8    appeared on behalf of that party, and includes support staff.
   9               2.11 Party: any party to this Action, including all of its officers, directors,
  10    employees, consultants, retained experts, and Outside Counsel of Record (and their
  11    support staffs).
  12               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  13    Discovery Material in this Action.
  14               2.13 Professional Vendors: persons or entities that provide litigation support
  15    services (e.g., photocopying, videotaping, translating, preparing exhibits or
  16    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  17    their employees and subcontractors.
  18               2.14 “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” Information or
  19    Items: extremely sensitive “Confidential Information or Items,” disclosure of which to
  20    another Party or Non-Party would create a substantial risk of serious harm or injury or
  21    significant competitive or commercial disadvantage that could not be avoided by less
  22    restrictive means.
  23               2.15 Protected Material: any Disclosure or Discovery Material that is designated
  24    as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY.”
  25               2.16 Receiving Party: a Party that receives Disclosure or Discovery Material from
  26    a Producing Party.
  27

  28


                                                          3
4851-2873-3164.1
   1    3.         SCOPE
   2               The protections conferred by this Stipulation and Order cover not only Protected
   3    Material (as defined above), but also (1) any information copied or extracted from
   4    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
   5    Material; and (3) any testimony, conversations, or presentations by Parties or their
   6    Counsel that might reveal Protected Material.
   7               Any use of Protected Material at trial shall be governed by the orders of the trial
   8    judge. This Order does not govern the use of Protected Material at trial.
   9

  10    4.         DURATION
  11               Even after final disposition of this litigation, the confidentiality obligations
  12    imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
  13    writing or a court order otherwise directs. Final disposition shall be deemed to be the later
  14    of (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
  15    (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
  16    remands, trials, or reviews of this Action, including the time limits for filing any motions
  17    or applications for extension of time pursuant to applicable law.
  18

  19    5.         DESIGNATING PROTECTED MATERIAL
  20               5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
  21    Party or Non-Party that designates information or items for protection under this Order
  22    must take care to limit any such designation to specific material that qualifies under the
  23    appropriate standards. The Designating Party must designate for protection only those
  24    parts of material, documents, items, or oral or written communications that qualify so that
  25    other portions of the material, documents, items, or communications for which protection
  26    is not warranted are not swept unjustifiably within the ambit of this Order.
  27               Mass, indiscriminate, or routinized designations are prohibited. Designations that
  28    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,

                                                           4
4851-2873-3164.1
   1    to unnecessarily encumber the case development process or to impose unnecessary
   2    expenses and burdens on other parties) may expose the Designating Party to sanctions.
   3               If it comes to a Designating Party’s attention that information or items that it
   4    designated for protection do not qualify for protection, that Designating Party must
   5    promptly notify all other Parties that it is withdrawing the inapplicable designation.
   6               5.2   Manner and Timing of Designations. Except as otherwise provided in this
   7    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
   8    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
   9    must be clearly so designated before the material is disclosed or produced.
  10               Designation in conformity with this Order requires:
  11                     (a)    for information in documentary form (e.g., paper or electronic
  12    documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
  13    that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
  14    “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” (hereinafter “PROTECTED
  15    legend”), to each page that contains protected material. If only a portion or portions of the
  16    material on a page qualifies for protection, the Producing Party also must clearly identify
  17    the protected portion(s) (e.g., by making appropriate markings in the margins).
  18                            A Party or Non-Party that makes original documents available for
  19    inspection need not designate them for protection until after the inspecting Party has
  20    indicated which documents it would like copied and produced. During the inspection and
  21    before the designation, all of the material made available for inspection shall be deemed
  22    “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY.” After the inspecting Party
  23    has identified the documents it wants copied and produced, the Producing Party must
  24    determine which documents, or portions thereof, qualify for protection under this Order.
  25    Then, before producing the specified documents, the Producing Party must affix the
  26    “PROTECTED legend” to each page that contains Protected Material. If only a portion or
  27    portions of the material on a page qualifies for protection, the Producing Party also must
  28    clearly identify the protected portion(s) (e.g., by making appropriate markings in the

                                                          5
4851-2873-3164.1
   1    margins).
   2               (b)   for testimony given in depositions that the Designating Party identify the
   3    Disclosure or Discovery Material: (i) on the record, before the close of the deposition; or
   4    (ii) within21 days following receipt of the final deposition transcript, by written notice to
   5    counsel of record for any signatory. Only those portions of the testimony that are
   6    appropriately designated for protection within the 21 days following transcript receipt
   7    shall be covered by the provisions of this Stipulated Protective Order.
   8               Parties shall give the other parties notice if they reasonably expect a deposition,
   9    hearing or other proceeding to include Protected Material so that the other parties can
  10    ensure that only authorized individuals who have signed the “Acknowledgment and
  11    Agreement to Be Bound” (Exhibit A) are present at those proceedings. The Designating
  12    Party shall have the right to have all persons except the deponent and his or her counsel,
  13    the court reporter, and such other persons as are permitted under Paragraphs 7.2 and 7.3
  14    below, excluded from a deposition, or any portion thereof, as appropriate, before the
  15    taking therein of the testimony that the Designating Party designates as Protected
  16    Material under this Agreement. The use of a document as an exhibit at a deposition shall
  17    not in any way affect the document’s designation as “CONFIDENTIAL” or “HIGHLY
  18    CONFIDENTIAL ATTORNEYS’ EYES ONLY.”
  19               Transcripts containing Protected Material shall have an obvious legend on the title
  20    page that the transcript contains Protected Material. For depositions containing some
  21    Protected Material and some non-Protected Material, a separate confidential transcript
  22    apart from the usual transcript marked “Confidential Information Governed by Protective
  23    Order” or “Highly Confidential Attorneys’ Eyes Only Information Governed by
  24    Protective Order,” as necessary, shall be prepared by the court reporter.. The entirety of
  25    any deposition transcript (preliminary or final) shall be treated from the time such
  26    transcript is received until the time for designation set forth herein passes as if it had been
  27    designated “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” in its entirety
  28


                                                          6
4851-2873-3164.1
   1    unless otherwise agreed. After the expiration of that period, the transcript shall be treated
   2    only as actually designated.
   3                (c) for information produced in some form other than documentary and for any
   4    other tangible items, that the Producing Party affix in a prominent place on the exterior of
   5    the container or containers in which the information is stored the legend
   6    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY.” If
   7    only a portion or portions of the information warrants protection, the Producing Party, to
   8    the extent practicable, shall identify the protected portion(s).
   9               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
  10    to designate qualified information or items does not, standing alone, waive the
  11    Designating Party’s right to secure protection under this Order for such material. Upon
  12    timely correction of a designation, the Receiving Party must make reasonable efforts to
  13    assure that the material is treated in accordance with the provisions of this Order.
  14

  15    6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
  16               6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
  17    of confidentiality at any time that is consistent with the Court’s Scheduling Order.
  18               6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
  19    process under Local Rule 37.1 et seq.
  20               6.3   The burden of persuasion in any such challenge proceeding shall be on the
  21    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
  22    to harass or impose unnecessary expenses and burdens on other parties) may expose the
  23    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
  24    the confidentiality designation, all parties shall continue to afford the material in
  25    question the level of protection to which it is entitled under the Producing Party’s
  26    designation until the Court rules on the challenge.
  27

  28


                                                         7
4851-2873-3164.1
   1    7.         ACCESS TO AND USE OF PROTECTED MATERIAL
   2               7.1   Basic Principles. A Receiving Party may use Protected Material that is
   3    disclosed or produced by another Party or by a Non-Party in connection with this Action
   4    only for prosecuting, defending, or attempting to settle this Action. Such Protected
   5    Material may be disclosed only to the categories of persons and under the conditions
   6    described in this Order. When the Action has been terminated, a Receiving Party must
   7    comply with the provisions of section 13 below (FINAL DISPOSITION).
   8               Protected Material must be stored and maintained by a Receiving Party at a
   9    location and in a secure manner that ensures that access is limited to the persons
  10    authorized under this Order.
  11               7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  12    ordered by the court or permitted in writing by the Designating Party, a Receiving
  13    Party may disclose any information or item designated “CONFIDENTIAL” only to:
  14                     (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
  15    well as employees of said Outside Counsel of Record to whom it is reasonably necessary
  16    to disclose the information for this Action;
  17                     (b)   the officers, directors, and employees (including House Counsel) of
  18    the Receiving Party to whom disclosure is reasonably necessary for this Action;
  19                     (c)   Experts (as defined in this Order) of the Receiving Party to whom
  20    disclosure is reasonably necessary for this Action and who have signed the
  21    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  22                     (d)   the court and its personnel;
  23                     (e)   court reporters and their staff;
  24                     (f)   professional jury or trial consultants, mock jurors, and Professional
  25    Vendors to whom disclosure is reasonably necessary for this Action and who have signed
  26    the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  27                     (g)   the author or recipient of a document containing the information or a
  28    custodian or other person who otherwise possessed or knew the information;

                                                          8
4851-2873-3164.1
   1                 (h)   during their depositions, witnesses, and attorneys for witnesses, in the
   2    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   3    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
   4    be permitted to keep any confidential information unless they sign the “Acknowledgment
   5    and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
   6    Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
   7    depositions that reveal Protected Material may be separately bound by the court reporter
   8    and may not be disclosed to anyone except as permitted under this Order; and
   9                 (i)   any mediator or settlement officer, and their supporting personnel,
  10    mutually agreed upon by any of the parties engaged in settlement discussions.
  11          7.3    Disclosure of “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY”
  12    Information or Items. Unless otherwise ordered by the court or permitted in writing by
  13    the Designating Party, a Receiving Party may disclose any information or item
  14    designated “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” only to:
  15                 (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
  16    well as employees of said Outside Counsel of Record to whom it is reasonably necessary
  17    to disclose the information for this Action;
  18                 (b)   Experts of the Receiving Party to whom disclosure is reasonably
  19    necessary for this Action and who have signed the “Acknowledgment and Agreement to
  20    Be Bound” (Exhibit A), and as to whom the procedures set forth in paragraph 7.4(a),
  21    below, have been followed;
  22                 (c)   the court and its personnel;
  23                 (d)   court reporters and their staff;
  24                 (e)   professional jury or trial consultants, mock jurors, and Professional
  25    Vendors to whom disclosure is reasonably necessary for this Action and who have signed
  26    the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  27                 (f)   the author or recipient of a document containing the information or a
  28    custodian or other person who otherwise possessed or knew the information;

                                                       9
4851-2873-3164.1
   1                     (g)   during their depositions, witnesses, and attorneys for witnesses, in the
   2    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   3    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
   4    be permitted to keep any confidential information unless they sign the “Acknowledgment
   5    and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
   6    Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
   7    depositions that reveal Protected Material may be separately bound by the court reporter
   8    and may not be disclosed to anyone except as permitted under this Stipulated Protective
   9    Order; and
  10                     (h)   any mediator or settlement officer, and their supporting personnel,
  11    mutually agreed upon by any of the parties engaged in settlement discussions.
  12               7.4   Procedures for Approving or Objecting to Disclosure of Protected Material
  13    or Items to Designated Experts.
  14                     (a)   Unless otherwise ordered by the Court or agreed to in writing by the
  15    Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order)
  16    any information or item that has been designated Protected Material pursuant to this
  17    Order first must provide written notice of intention of disclosure to the Designating Party
  18    that (1) identifies the general categories, i.e. “technical information” or “financial
  19    information,” of the Protected Material that the Receiving Party seeks permission to
  20    disclose to the Expert, (2) sets forth the full name of the Expert and the city and state of
  21    his or her primary business address or, if none, residence address, (3) attaches a copy of
  22    the Expert’s current resume, and (4) identifies the Expert’s current employer(s).
  23                     (b)   A Party that makes a request and provides the information specified in
  24    the preceding paragraph may disclose the subject Protected Material to the identified
  25    Expert unless, within seven days of delivering the request, the Party receives a written
  26    objection from the Designating Party. Any such objection must set forth in detail the
  27    grounds on which it is based. The Parties shall not unreasonably object to the disclosure
  28    of information and documents to an Expert. If there is a written objection within the

                                                        10
4851-2873-3164.1
   1    seven-day period and the objection is not resolved between counsel, the party seeking
   2    disclosure shall not disclose the information or documents, but shall have the right to
   3    bring the dispute before the Court for resolution.
   4                     (c)    All challenges to objections from the Designating Party shall proceed
   5    under Local Rule 37.1 et seq. In any such proceeding, the Party opposing disclosure to
   6    the Expert shall bear the burden of proving that the risk of harm that the disclosure would
   7    entail (under the safeguards proposed) outweighs the Receiving Party’s need to disclose
   8    the Protected Material to its Expert.
   9

  10    8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  11               OTHER LITIGATION
  12               If a Party is served with a subpoena or a court order issued in other litigation that
  13    compels disclosure of any information or items designated in this Action as
  14    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY,” that
  15    Party must:
  16                     (a)    promptly notify in writing the Designating Party. Such notification
  17    shall include a copy of the subpoena or court order;
  18                     (b)    promptly notify in writing the party who caused the subpoena or order
  19    to issue in the other litigation that some or all of the material covered by the subpoena or
  20    order is subject to this Protective Order. Such notification shall include a copy of this
  21    Stipulated Protective Order; and
  22                     (c)    cooperate with respect to all reasonable procedures sought to be
  23    pursued by the Designating Party whose Protected Material may be affected.
  24               If the Designating Party timely seeks a protective order, the Party served with the
  25    subpoena or court order shall not produce any information designated in this action as
  26    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY”
  27    before a determination by the court from which the subpoena or order issued, unless the
  28    Party has obtained the Designating Party’s permission. The Designating Party shall bear

                                                          11
4851-2873-3164.1
   1    the burden and expense of seeking protection in that court of its confidential material and
   2    nothing in these provisions should be construed as authorizing or encouraging a
   3    Receiving Party in this Action to disobey a lawful directive from another court.
   4

   5    9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
   6               IN THIS LITIGATION
   7                   (a)   The terms of this Order are applicable to information produced by a
   8    Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   9    CONFIDENTIAL ATTORNEYS’ EYES ONLY.” Such information produced by Non-
  10    Parties in connection with this litigation is protected by the remedies and relief provided
  11    by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
  12    from seeking additional protections.
  13                   (b)   In the event that a Party is required, by a valid discovery request, to
  14    produce a Non-Party’s confidential information in its possession, and the Party is subject
  15    to an agreement with the Non-Party not to produce the Non-Party’s confidential
  16    information, then the Party shall:
  17                         (1)   promptly notify in writing the Requesting Party and the Non-
  18    Party that some or all of the information requested is subject to a confidentiality
  19    agreement with a Non-Party;
  20                         (2)   promptly provide the Non-Party with a copy of the Stipulated
  21    Protective Order in this Action, the relevant discovery request(s), and a reasonably
  22    specific description of the information requested; and
  23                         (3)   make the information requested available for inspection by the
  24    Non-Party, if requested.
  25                   (c)   If the Non-Party fails to seek a protective order from this court within
  26    14 days of receiving the notice and accompanying information, the Receiving Party may
  27    produce the Non-Party’s confidential information responsive to the discovery request. If
  28    the Non-Party timely seeks a protective order, the Receiving Party shall not produce any

                                                      12
4851-2873-3164.1
   1    information in its possession or control that is subject to the confidentiality agreement
   2    with the Non-Party before a determination by the court. Absent a court order to the
   3    contrary, the Non-Party shall bear the burden and expense of seeking protection in this
   4    court of its Protected Material.
   5

   6    10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   7               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   8    Protected Material to any person or in any circumstance not authorized under this
   9    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
  10    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  11    all unauthorized copies of the Protected Material, (c) inform the person or persons to
  12    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
  13    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
  14    that is attached hereto as Exhibit A.
  15

  16    11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  17               PROTECTED MATERIAL
  18               When a Producing Party gives notice to Receiving Parties that certain inadvertently
  19    produced material is subject to a claim of privilege or other protection, the obligations of
  20    the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
  21    This provision is not intended to modify whatever procedure may be established in an e-
  22    discovery order that provides for production without prior privilege review. Pursuant to
  23    Federal Rule of Evidence 502(d) and (e):
  24               1.    The production of privileged or work-product protected documents,
  25    electronically stored information (“ESI”) or information, whether inadvertent or
  26    otherwise, is not a waiver of the privilege or protection from discovery in this case or in
  27    any other federal or state proceeding. This Order shall be interpreted to provide the
  28    maximum protection allowed by Federal Rule of Evidence 502(d).

                                                         13
4851-2873-3164.1
   1               2.    Nothing contained herein is intended to or shall serve to limit a party’s right
   2    to conduct a review of documents, ESI or information (including metadata) for relevance,
   3    responsiveness and/or segregation of privileged and/or protected information before
   4    production.
   5

   6    12.        MISCELLANEOUS
   7               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   8    person to seek its modification by the Court in the future.
   9               12.2 Right to Assert Other Objections. By stipulating to the entry of this
  10    Protective Order no Party waives any right it otherwise would have to object to disclosing
  11    or producing any information or item on any ground not addressed in this Stipulated
  12    Protective Order. Similarly, no Party waives any right to object on any ground to use in
  13    evidence of any of the material covered by this Protective Order.
  14               12.3 Filing Protected Material. Without written permission from the Designating
  15    Party or a court order secured after appropriate notice to all interested persons, a Party
  16    may not file in the public record in this action any Protected Material. A Party that seeks
  17    to file under seal any Protected Material must comply with Civil Local Rule 79-5.
  18    Protected Material may only be filed under seal pursuant to a court order authorizing the
  19    sealing of the specific Protected Material at issue. If a Party's request to file Protected
  20    Material under seal is denied by the court, then the Receiving Party may file the
  21    information in the public record unless otherwise instructed by the court.
  22

  23    13.        FINAL DISPOSITION
  24               After the final disposition of this Action, as defined in paragraph 4, within 60 days
  25    of a written request by the Designating Party, each Receiving Party must return all
  26    Protected Material to the Producing Party or destroy such material. As used in this
  27    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  28    summaries, and any other format reproducing or capturing any of the Protected Material.

                                                         14
4851-2873-3164.1
   1    Whether the Protected Material is returned or destroyed, the Receiving Party must submit
   2    a written certification to the Producing Party (and, if not the same person or entity, to the
   3    Designating Party) by the 60 day deadline that (1) identifies (by category, where
   4    appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
   5    the Receiving Party has not retained any copies, abstracts, compilations, summaries or
   6    any other format reproducing or capturing any of the Protected Material. Notwithstanding
   7    this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
   8    papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
   9    deposition and trial exhibits, expert reports, attorney work product, and consultant and
  10    expert work product, even if such materials contain Protected Material. Any such archival
  11    copies that contain or constitute Protected Material remain subject to this Protective
  12    Order as set forth in Section 4 (DURATION).
  13

  14    14.        Any violation of this Order may be punished by any and all appropriate measures
  15    including, without limitation, contempt proceedings and/or monetary sanctions.
  16

  17    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  18

  19    DATED: May 26, 2021                        FOLEY & LARDNER LLP
  20                                               Victor de Gyarfas
                                                   Jianing G. Yu
  21

  22                                               /s/ Victor de Gyarfas
                                                   Victor de Gyarfas
  23                                               Attorneys for Plaintiff BETTER CARE
                                                   PLASTIC TECHNOLOGY CO., LTD.
  24

  25

  26

  27

  28


                                                      15
4851-2873-3164.1
   1    DATED: May 26, 2021                      SHEPPARD MULLIN RICHTER &
   2                                             HAMPTON LLP
                                                 Jill M. Pietrini
   3                                             Paul A. Bost
   4
                                                 /s/ Jill M. Pietrini
   5                                             Jill M. Pietrini
                                                 Attorneys for Defendant GREDALE, INC.
   6

   7    * Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that the other signatory listed, and on
   8    whose behalf this filing is submitted, concurs in the filing content and has authorized this
        filing.
   9
                                                 /s/ Victor de Gyarfas
  10                                             Victor de Gyarfas
  11

  12                                             ORDER
  13    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  14

  15    DATED: June 3, 2021
  16
                                                      Sheri Pym
  17                                                  U.S. Magistrate Judge
  18
        SMRH:4839-7353-6747.2

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                     16
4851-2873-3164.1
   1                                             EXHIBIT A
   2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4    I,                                       [print or type full name], of
   5

   6    [print or type full address], declare under penalty of perjury that I have read in its entirety
   7    and under-stand the Stipulated Protective Order that was issued by the United States
   8    District Court for the Central District of California on [date] in the case of Better Care
   9    Plastic Technology Co., Ltd. v. Gredale, Inc., Case Number 5:21-cv-00216-JWH-SP. I
  10    agree to comply with and to be bound by all the terms of this Stipulated Protective Order
  11    and I understand and acknowledge that failure to so comply could expose me to sanctions
  12    and punishment in the nature of contempt. I solemnly promise that I will not disclose in
  13    any manner any information or item that is subject to this Stipulated Protective Order to
  14    any person or entity except in strict compliance with the provisions of this Order.
  15    I further agree to submit to the jurisdiction of the United States District Court for the
  16    Central District of California for the purpose of enforcing the terms of this Stipulated
  17    Protective Order, even if such enforcement proceedings occur after termination of this
  18    action. I hereby appoint                                            [print or type full name]
  19    of
  20    [print or type full address and telephone number] as my California agent for service of
  21    process in connection with this action or any proceedings related to enforcement of this
  22    Stipulated Protective Order.
  23

  24    Date:
  25    City and State where sworn and signed:
  26    Printed Name:
  27

  28    Signature:

                                                      17
4851-2873-3164.1
